Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

PETROLEUM DEVELOPMENT CORPORATION

and

MORGAN STANLEY & CO. INCORPORATED,

J.P. MORGAN SECURITIES INC.,

BNP PARIBAS SECURITIES CORP.,

and

WACHOVIA CAPITAL MARKETS, LLC

Dated as of February 8, 2008

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 8, 2008, by and among Petroleum Development Corporation, a Nevada
corporation (the “Company”), and Morgan Stanley & Co. Incorporated, J.P. Morgan
Securities Inc., BNP Paribas Securities Corp. and Wachovia Capital Markets, LLC
(collectively, the “Initial Purchasers”), which have agreed to purchase the
Company’s 12% Senior Notes due 2018 (the “Initial Notes”) pursuant to the
Purchase Agreement (as defined below).

This Agreement is made pursuant to the Purchase Agreement (the “Purchase
Agreement”), dated February 1, 2008, by and among the Company and the Initial
Purchasers. In order to induce the Initial Purchasers to purchase the Initial
Notes, the Company has agreed to provide, subject to the conditions herein, the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in the Purchase Agreement. Capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the Indenture, dated
February 8, 2008, as supplemented by the First Supplemental Indenture thereto,
dated February 8, 2008, between the Company and The Bank of New York, as
Trustee, relating to the Notes (together, the “Indenture”).

The parties hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

“Affiliate” shall have the meaning set forth in Rule 144 of the Securities Act.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Broker-Dealer” shall mean any broker or dealer registered under the Exchange
Act.

“Business Day” shall mean any day other than a Legal Holiday.

“Closing Date” shall mean the date hereof.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereof.

“Consummate” shall mean, and an Exchange Offer shall be deemed Consummated for
purposes of this Agreement upon, the occurrence of (a) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(b) the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the period required pursuant to Section 2(b) hereof and (c) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
tendered by Holders thereof pursuant to the Exchange Offer and not withdrawn.

 



--------------------------------------------------------------------------------

“Consummation Deadline” shall have the meaning set forth in Section 2(a) hereof.

“Effectiveness Target Date” shall mean the Exchange Effectiveness Deadline or
the Shelf Effectiveness Deadline, as applicable.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Effectiveness Deadline” shall have the meaning set forth in
Section 2(a) hereof.

“Exchange Offer” shall mean the exchange and issuance by the Company, pursuant
to Section 2 hereof, of a principal amount of Exchange Notes (which shall be
registered pursuant to the Exchange Offer Registration Statement) equal to the
outstanding principal amount of Initial Notes that are tendered by such Holders
in connection with such exchange and issuance.

“Exchange Offer Registration Statement” shall mean the Registration Statement
relating to the Exchange Offer, including the related Prospectus.

“Exchange Notes” shall mean the Company’s 12% Senior Notes due 2018 to be issued
pursuant to the Indenture (a) in the Exchange Offer or (b) as contemplated by
Section 3 hereof.

“Holder” shall mean any Person whenever such Person owns Transfer Restricted
Securities.

“Indemnified Party” shall have the meaning set forth in Section 7(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 7(c) hereof.

“Indenture” shall have the meaning set forth in the preamble hereof.

“Initial Notes” shall have the meaning set forth in the preamble hereof.

“Initial Purchasers” shall have the meaning set forth in the preamble hereof.

“Legal Holiday” shall mean a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

“Notes” shall mean the Initial Notes and the Exchange Notes.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company, government or other agency or political subdivision thereof
or any other entity.

“Prospectus” shall mean the prospectus included in a Registration Statement at
the time such Registration Statement is declared effective, as amended or
supplemented by any

 

2



--------------------------------------------------------------------------------

prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433 under the Securities Act).

“Purchase Agreement” shall have the meaning set forth in the preamble hereof.

“Recommencement Date” shall have the meaning set forth in Section 5(d) hereof.

“Registration Default” shall have the meaning set forth in Section 4 hereof.

“Registration Statement” shall mean any registration statement of the Company
relating to (a) an offering of Exchange Notes pursuant to an Exchange Offer or
(b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, in each case, (i) that is filed pursuant to
the provisions of this Agreement and (ii) including the Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein.

“Regulation S” shall mean Regulation S promulgated under the Securities Act.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shelf Effectiveness Deadline” shall have the meaning set forth in Section 3(a)
hereof.

“Shelf Filing Deadline” shall have the meaning set forth in Section 3(a) hereof.

“Shelf Registration Statement” shall have the meaning set forth in Section 3
hereof.

“Suspension Notice” shall have the meaning set forth in Section 5(d) hereof.

“TIA” shall mean the Trust Indenture Act of 1939 as in effect on the date of the
Indenture.

“Transfer Restricted Securities” means each Initial Note until the earliest to
occur of: (i) the date on which such Initial Note has been exchanged by a Person
other than a Broker-Dealer for a Exchange Note in the Exchange Offer;
(ii) following the exchange by a Broker-Dealer in the Exchange Offer of a
Initial Note for a Exchange Note, the date on which such Exchange Note is sold
to a purchaser who receives from such Broker-Dealer on or prior to the date of
such sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement; (iii) the date on which such Initial Note has been effectively
registered under the Securities Act and disposed of in accordance with the Shelf
Registration Statement; or (iv) the date on which such Initial Note is
distributed to the public pursuant to Rule 144 under the Securities Act.

 

3



--------------------------------------------------------------------------------

Section 2. Registered Exchange Offer. (a) The Company shall (i) cause the
Exchange Offer Registration Statement to be filed with the Commission and use
its commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective on or prior to 365 days after the Closing Date
(such 365th day being the “Exchange Effectiveness Deadline”), (ii) in connection
therewith, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iii) unless the Exchange Offer shall not be permitted by applicable federal law
or Commission policy (after the procedures set forth in Section 6(a)(i) have
been complied with) commence the Exchange Offer and use its commercially
reasonable efforts to Consummate the Exchange Offer on or prior to the 30th
Business Day, or longer if required by the federal securities laws, after such
Exchange Offer Registration Statement has been declared effective (such 30th
Business Day being the “Consummation Deadline”). The Exchange Offer shall be on
the appropriate form permitting (x) registration of the offer and issuance of
the Exchange Notes to be offered in exchange for the Initial Notes that are
Transfer Restricted Securities and (y) resales of Exchange Notes by
Broker-Dealers that tendered into the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) as contemplated by
Section 2(c) hereof.

(b) The Company shall use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously, and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days. The Company shall cause the Exchange Offer to comply with
all applicable federal and state securities laws. No securities other than the
Exchange Notes shall be included in the Exchange Offer Registration Statement.

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any of its Affiliates) may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement.

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Securities Act and must, therefore, deliver a prospectus meeting
the requirements of the Securities Act in connection with the initial sale of
any Exchange Notes received by such

 

4



--------------------------------------------------------------------------------

Broker-Dealer in the Exchange Offer, the Company shall permit the use of the
Prospectus contained in the Exchange Offer Registration Statement by such
Broker-Dealer to satisfy such prospectus delivery requirement. To the extent
necessary to ensure that the Prospectus contained in the Exchange Offer
Registration Statement is available for sales of Exchange Notes by
Broker-Dealers, the Company agrees to use its commercially reasonable efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Section 5(a) and (c) hereof and in conformity with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of 180 days from the
date on which the Exchange Offer is Consummated or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold pursuant thereto. The Company shall provide sufficient
copies of the latest version of such Prospectus to such Broker-Dealers, promptly
upon request, and in no event later than two Business Days after such request,
at any time during such period.

Section 3. Shelf Registration. (a) Shelf Registration. If (i) the Company is not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy or (ii) any Holder notifies the Company
prior to the 20th Business Day following the Consummation of the Exchange Offer
that (A) it is prohibited by law or Commission policy from participating in the
Exchange Offer; or (B) it may not resell the Exchange Notes acquired by it in
the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder; or (C) it is a
Broker-Dealer and holds Initial Notes acquired directly from the Company or any
of its Affiliates, then the Company shall:

(x) use its commercially reasonable efforts to file on or prior to 30 days after
the earlier of (i) the date on which the Company determines that the Exchange
Offer Registration Statement cannot be filed as a result of clause (a)(i) of
this Section 3 and (ii) the date on which the Company receives the notice
specified in clause (a)(ii) of this Section 3 (such earlier date, the “Shelf
Filing Deadline”), a shelf registration statement pursuant to Rule 415 under the
Securities Act (which may be an amendment to the Exchange Offer Registration
Statement (the “Shelf Registration Statement”)), relating to all Transfer
Restricted Securities; and

(y) use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 90 days after the Shelf Filing
Deadline (such 90th day the “Shelf Effectiveness Deadline”).

If, after the Company has filed an Exchange Offer Registration Statement that
satisfies the requirements of Section 2(a) hereof, the Company is required to
file and make effective a Shelf Registration Statement solely because the
Exchange Offer is not permitted under applicable law or Commission policy, then
the filing of the Exchange Offer Registration Statement shall be deemed to
satisfy the requirements of clause (x) of this Section 3(a); provided, that in
such event, the Company shall remain obligated to meet the Shelf Effectiveness
Deadline set forth in clause (y) of this Section 3(a).

 

5



--------------------------------------------------------------------------------

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 3(a) and the other securities required
to be registered therein pursuant to Section 5(b)(ii) hereof, the Company shall
use its commercially reasonable efforts to keep any Shelf Registration Statement
required by this Section 3(a) continuously effective, supplemented, amended and
current as required by and subject to the provisions of Sections 5(b) and
(c) hereof and in conformity with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, until the expiration of the period referred to in
Rule 144(k) (as extended pursuant to Section 5(c)(i) hereof) following the
Closing Date, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant thereto.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 20 days after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Securities Act for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. No Holder shall be entitled to liquidated damages pursuant to
Section 4 hereof unless and until such Holder shall have provided all such
information. Each Holder agrees to promptly furnish additional information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not materially misleading.

Section 4. Liquidated Damages. If (a) any Registration Statement required by
this Agreement is not filed with the Commission on or prior to the date
specified for such filing, if any, (b) any such Registration Statement has not
been declared effective by the Commission on or prior to the applicable
Effectiveness Target Date, (c) the Exchange Offer has not been Consummated on or
prior to the Consummation Deadline or (d) the Shelf Registration Statement or
the Exchange Offer Registration Statement is filed and declared effective but
thereafter ceases to be effective or usable for its intended purpose without
being succeeded within three days by a post-effective amendment to such
Registration Statement that cures such failure and that is itself declared
effective within five days of filing such post-effective amendment to such
Registration Statement (each such event referred to in clauses (a) through
(d) above, a “Registration Default”), then the Company hereby agrees to pay to
each Holder of Transfer Restricted Securities affected thereby liquidated
damages in an amount equal to $0.05 per week per $1,000 principal amount of
Transfer Restricted Securities held by such Holder with respect to the first
90-day period immediately following the occurrence of the first Registration
Default. The amount of the liquidated damages shall increase by an additional
$0.05 per week per $1,000 principal amount of Transfer Restricted Securities
held by such Holder with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of $0.20 per week per $1,000 principal
amount of Transfer Restricted Securities held by such Holder; provided, that the
Company shall in no event be required to pay liquidated damages for more than
one Registration Default at any given time. Notwithstanding anything to the
contrary set forth herein, (i) upon filing of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of clause (a) of this Section 4, (ii) upon the effectiveness of the Exchange
Offer Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case

 

6



--------------------------------------------------------------------------------

of clause (b) of this Section 4, (iii) upon Consummation of the Exchange Offer,
in the case of clause (c) of this Section 4, or (iv) upon the filing of a post-
effective amendment to the Registration Statement or an additional Registration
Statement that causes the Exchange Offer Registration Statement (and/or, if
applicable, the Shelf Registration Statement) to again be declared effective or
made usable in the case of clause (d) of this Section 4, the liquidated damages
payable with respect to the Transfer Restricted Securities as a result of such
clauses (a), (b), (c) or (d) of this Section 4, as applicable, shall cease.

All accrued liquidated damages will be paid by the Company to the Holders
entitled thereto, in the manner provided for the payment of interest in the
Indenture, on the next scheduled Interest Payment Date (as such date is defined
in the Indenture), as more fully set forth in the Indenture and the Notes.
Notwithstanding the fact that any Notes for which liquidated damages are due
cease to be Transfer Restricted Securities, all obligations of the Company to
pay liquidated damages with respect to Notes shall survive until such time as
such obligations with respect to the Notes have been satisfied in full.

Section 5. Registration Procedures. (a) Exchange Offer Registration Statement.
In connection with the Exchange Offer Registration Statement, the Company shall
(i) comply with all applicable provisions of Section 5(c) hereof, (ii) use its
commercially reasonable efforts to effect such exchange and to permit the resale
of Exchange Notes by Broker-Dealers that tendered in the Exchange Offer Initial
Notes that such Broker-Dealer acquired for its own account as a result of its
market-making activities or other trading activities (other than Initial Notes
acquired directly from the Company or any of its Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and
(iii) comply with all of the following provisions:

(A) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company hereby agrees to seek a no-action letter or other favorable
decision from the Commission allowing the Company to Consummate an Exchange
Offer for such Transfer Restricted Securities. The Company hereby agrees to
pursue the issuance of such a decision to the Commission staff level. In
connection with the foregoing, the Company hereby agrees to take all such other
actions as may be requested by the Commission or otherwise required in
connection with the issuance of such decision, including without limitation
(1) participating in telephonic conferences with the Commission, (2) delivering
to the Commission staff an analysis prepared by counsel to the Company setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (3) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.

(B) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Company, prior to the
Consummation of the Exchange Offer, a written representation to the Company
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer

 

7



--------------------------------------------------------------------------------

Registration Statement) to the effect that (1) it is not an Affiliate of the
Company, (2) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Notes to be issued in the Exchange Offer and (3) it is acquiring
the Exchange Notes in its ordinary course of business. As a condition to its
participation in the Exchange Offer, each Holder using the Exchange Offer to
participate in a distribution of the Exchange Notes shall acknowledge and agree
that, if the resales are of Exchange Notes obtained by such Holder in exchange
for Initial Notes acquired directly from the Company or an Affiliate thereof, it
(x) could not, under Commission policy as in effect on the date of this
Agreement, rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause
(a)(iii)(A) of this Section 5), and (y) must comply with the registration and
prospectus delivery requirements of the Securities Act in connection with a
secondary resale transaction and that such a secondary resale transaction must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K.

(C) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company shall provide a supplemental letter to the Commission (1) stating that
the Company is registering the Exchange Offer in reliance on the position of the
Commission enunciated in Exxon Capital Holdings Corporation (available May 13,
1988), Morgan Stanley and Co., Inc. (available June 5, 1991) as interpreted in
the Commission’s letter to Shearman & Sterling dated July 2, 1993, and, if
applicable, any no-action letter obtained pursuant to clause (a)(iii)(A) of this
Section 5, (2) including a representation that the Company has not entered into
any arrangement or understanding with any Person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of the
Company’s information and belief, each Holder participating in the Exchange
Offer is acquiring the Exchange Notes in its ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of Exchange Notes received in the Exchange Offer and (3) any other
undertaking or representation required by the Commission as set forth in any
no-action letter obtained pursuant to clause (a)(iii)(A) of this Section 5, if
applicable.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company shall:

(i) comply with all the provisions of Section 5(c) hereof and use its
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 3(b) hereof), and pursuant thereto
the Company shall prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Securities Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof; and

 

8



--------------------------------------------------------------------------------

(ii) issue, upon the request of any Holder or purchaser of Initial Notes covered
by any Shelf Registration Statement contemplated by this Agreement, Exchange
Notes having an aggregate principal amount equal to the aggregate principal
amount of Initial Notes sold pursuant to the Shelf Registration Statement and
surrendered to the Company for cancellation; the Company shall register the
Exchange Notes on the Shelf Registration Statement for this purpose and issue
the Exchange Notes to the purchaser(s) of securities subject to the Shelf
Registration Statement in the names as such purchaser(s) shall designate.

(iii) advise each Holder and the underwriter(s), if any, and, if requested by
such Holder, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Shelf Registration Statement or any post-effective amendment
thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Shelf Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Shelf Registration Statement, the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Shelf Registration Statement in order to make the statements therein not
misleading, or that requires the making of any additions to or changes in the
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(iv) furnish to each Holder, in connection with such sale, if any, before filing
with the Commission, copies of any Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such Shelf
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents shall be subject to the review and comment of such Holders in
connection with such sale, if any, for a period of at least five Business Days,
and the Company shall not file any such Shelf Registration Statement or
Prospectus or any amendment or supplement to any such Shelf Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which such Holders shall reasonably object within five Business Days after
such Holders’ receipt thereof. A Holder shall be deemed to have reasonably
objected to such filing if such Shelf Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Securities Act;

 

9



--------------------------------------------------------------------------------

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Shelf Registration Statement or Prospectus, provide copies of
such document to each Holder who so requests in connection with such sale, if
any, make the Company’s representatives available for discussion of such
document and other customary due diligence matters, and include such information
in such document prior to the filing thereof as such Holders may reasonably
request;

(vi) make available, at reasonable times, for inspection by each Holder and any
attorney or accountant retained by such Holders, all financial and other
records, pertinent corporate documents of the Company and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, attorney or accountant in connection with such Shelf
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness; provided, however, that such
Persons first agree in writing with the Company that any information that is
reasonably and in good faith designated by the Company in writing as
confidential at the time of delivery of such information will be kept
confidential by such Persons, unless (A) disclosure of such information is
required by court or administrative order or is necessary to respond to inquires
of regulatory authorities, (B) disclosure of such information is required by law
(including any disclosure requirements pursuant to federal securities laws in
connection with the filing of such Shelf Registration Statement or the use of
any Prospectus), (C) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard such information
by such Person or (D) such information becomes available to such Person from a
source other than the Company and its subsidiaries and such source is not known,
after reasonable inquiry, by such Person to be bound by a confidentiality
agreement;

(vii) if requested by any Holders in connection with such sale, promptly include
in any Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Holders may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be included in such Prospectus supplement or post-effective
amendment;

(viii) furnish to each Holder in connection with such sale without charge, at
least one copy of the Shelf Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein and all exhibits, including exhibits incorporated therein
by reference, if so requested by such Holder (other than portions of agreements
and other documents that are granted confidential treatment by the Commission);

(ix) upon the request of any Holder, enter into such agreements (including
underwriting agreements) and make such representations and warranties and take
all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Shelf Registration Statement contemplated by this Agreement as may be reasonably
requested by any Holder in

 

10



--------------------------------------------------------------------------------

connection with any sale or resale pursuant to any Shelf Registration Statement.
In such connection, the Company shall:

(A) upon request of any Holder, to use its commercially reasonable efforts to
cause to be furnished to each Holder, upon the effectiveness of the Shelf
Registration Statement:

(1) a certificate, dated such date, signed on behalf of the Company by (x) the
President or any Vice President of the Company and (y) a principal financial or
accounting officer of the Company, confirming, as of the date thereof, the
matters set forth in Sections 5(a) and (b) of the Purchase Agreement and such
other similar matters as such Holders may reasonably request;

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement, of counsel for the Company in customary form covering matters similar
to those set forth in Exhibits A-1 and A-2 of the Purchase Agreement and such
other matters as such Holder may reasonably request; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters to underwriters in connection with underwritten offerings, and affirming
the matters set forth in the comfort letters delivered pursuant to Sections 5(g)
of the Purchase Agreement; and

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in clause
(A) of this Section 5(b)(ix) and with any customary conditions contained in any
agreement entered into by the Company pursuant to this clause (ix); and

(x) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may reasonably
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the Shelf Registration Statement; provided, however, that the Company
shall not be required to register or qualify as a foreign corporation where it
is not now so qualified or to take any action that would subject it to the
service of process in suits or to taxation, other than as to matters and
transactions relating to the Shelf Registration Statement, in any jurisdiction
where it is not now so subject.

 

11



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement that the
Company shall file pursuant to Section 2 or Section 3 and any Prospectus related
to any such Registration Statement, the Company shall:

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Sections 2 or 3 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact necessary to make the statements therein not
misleading or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall file promptly an appropriate amendment to such Registration Statement or a
supplement to the relevant prospectus curing such defect, and, if Commission
review is required, use its commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Company shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the period specified in Sections 2 or
3 of this Agreement, as applicable; cause the Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act, and to comply fully with Rules 424, 430A
and 462, as applicable, under the Securities Act in a timely manner; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) subject to Section 5(c)(i) hereof, if any fact or event contemplated by
Section 5(b)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(iv) deliver to each Holder without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Company hereby consents to the use
(in accordance with law) of the Prospectus and any amendment or supplement
thereto by each selling Holder in connection with the offering and the sale of
the Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

 

12



--------------------------------------------------------------------------------

(v) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
(A) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends and (B) register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

(vi) use its commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities; provided, however, that the
Company shall not be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not now so subject;

(vii) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(viii) cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the NASD;

(ix) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to the Holders with regard to any applicable Registration Statement, as soon as
practicable, a consolidated earnings statement meeting the requirements of Rule
158 (which need not be audited) covering a twelve-month period beginning after
the effective date of the Registration Statement (as such term is defined in
paragraph (c) of Rule 158 under the Securities Act);

(x) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

 

13



--------------------------------------------------------------------------------

(xi) provide promptly to each Holder, upon request, each document filed with the
Commission pursuant to the requirements of Sections 13 or 15(d) of the Exchange
Act.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 5(b)(iii)(C) hereof or any notice from the Company of the existence of
any fact of the kind described in Section 5(b)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder shall forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 5(c)(iii) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it shall
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses or (ii) deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of the Suspension Notice. The time period
regarding the effectiveness of such Registration Statement set forth in Sections
2 or 3 herein, as applicable, shall be extended by a number of days equal to the
number of days in the period from and including the date of delivery of the
Suspension Notice to the Recommencement Date.

Section 6. Registration Expenses. (a) All expenses incident to the Company’s
performance of or compliance with this Agreement shall be borne by the Company,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer, or, if applicable, in
connection with an offering pursuant to a Shelf Registration Statement, and
printing of Prospectuses), messenger and delivery services and telephone;
(iv) all fees and disbursements of counsel for the Company and, subject to the
limitations in Section 6(b) hereof, the fees and disbursements of counsel for
the Holders of Transfer Restricted Securities; (v) all application and filing
fees in connection with listing the Exchange Notes on a national securities
exchange or automated quotation system pursuant to the requirements hereof; and
(vi) all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Company shall, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

14



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company shall reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities who are tendering
Initial Notes into in the Exchange Offer and/or selling or reselling Initial
Notes or Exchange Notes pursuant to the “Plan of Distribution” contained in the
Exchange Offer Registration Statement or the Shelf Registration Statement, as
applicable, for the reasonable fees and disbursements of not more than one
counsel, who shall be White & Case LLP unless another firm shall be chosen by
the Holders of a majority in principal amount of the Transfer Restricted
Securities for whose benefit such Registration Statement is being prepared.

(c) Each Holder will pay all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Transfer
Restricted Securities pursuant to the Shelf Registration Statement.

Section 7. Indemnification and Contribution. (a) The Company agrees to indemnify
and hold harmless each Holder, each Person, if any, who controls any Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Holder within the meaning of Rule
405 under the Securities Act from and against any and all losses, claims,
damages and liabilities, (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement, preliminary
prospectus or Prospectus (or any amendment or supplement thereto) provided by
the Company to any Holder or any prospective purchaser of Exchange Notes or
registered Initial Notes, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Holder furnished to the Company in writing by such
Holder expressly for use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors and officers and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Holder, but only with reference to
information relating to such Holder furnished to the Company in writing by such
Holder expressly for use in any Registration Statement, preliminary prospectus
or Prospectus (or any amendment or supplement thereto).

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7(a) or 7(b), such person (the “Indemnified Party”), shall
promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing, but the omission to so notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party, and the indemnifying party, upon request of the indemnified
party, shall retain counsel reasonably satisfactory to the indemnified party to
represent the indemnified party and any others the indemnifying party may
designate in such proceeding and

 

15



--------------------------------------------------------------------------------

shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by a majority of the Holders, in the case of parties
indemnified pursuant to Section 7(a), and by the Company, in the case of parties
indemnified pursuant to Section 7(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (ii) does not include any statements as to or any
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

(d) To the extent the indemnification provided for in Section 7(a) or 7(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such Section, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Holders on the other hand from the offering of the Notes or
(ii) if the allocation provided by Section 7(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 7(d)(i) above but also the relative
fault of the Company on the one hand and of the Holders on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Holders on the other hand in connection with the offering of the Notes
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Notes (before deducting expenses) received by the
Company

 

16



--------------------------------------------------------------------------------

and the total discounts and commissions received by the Holders bear to the
aggregate offering price of the Notes. The relative fault of the Company on the
one hand and of the Holders on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 7 are several in proportion
to the respective principal amount of Notes they have purchased hereunder, and
not joint.

(e) The Company and each Holder agree that it would not be just or equitable if
contribution pursuant to Section 7(d) were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 7(d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in Section 7(d) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7, no Holder
shall be required to contribute any amount in excess of the amount by which the
total discounts and commissions received by the Holders exceed the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 7 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 7 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder, any person controlling any Holder or any affiliate of any
Holder or by or on behalf of the Company, its officers or directors or any
person controlling the Company and (iii) acceptance of and payment for any of
the Notes.

Section 8. Rule 144a and Rule 144. The Company agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding and during any
period in which the Company (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Securities Act in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144A; and (ii) is subject to Section 13
or 15(d) of the Exchange Act, to make all filings required thereby in a timely
manner in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144.

 

17



--------------------------------------------------------------------------------

Section 9. Miscellaneous. (a) Remedies. Without limiting the remedies available
to the Initial Purchasers and the Holders, including, without limitation,
recovery of liquidated damages or other damages, the Company acknowledges that
any failure by the Company to comply with its obligations under Section 2 and
Section 3 hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Section 2 and Section 3 hereof.

(b) No Inconsistent Agreements. The Company shall not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company is not a party to
any agreement granting any registration rights with respect to its securities to
any Person that would require such securities to be included in any Registration
Statement contemplated by this Agreement. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s securities under any agreement in
effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates).

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), fax, telex, telecopier, or
air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

Petroleum Development Corporation

120 Genesis Boulevard

Bridgeport, West Virginia 26330

Attention: General Counsel

Fax: (304) 842-0913

with a copy to:

Andrews Kurth LLP

600 Travis

Suite 4200

Houston, Texas 77002

Attention: Henry Havre, Esq.

Fax: (713) 220-4285

 

18



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if sent by fax, and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

Upon the date of filing of the Exchange Offer or a Shelf Registration Statement,
as the case may be, notice shall be delivered to the Initial Purchasers in the
form attached hereto as Exhibit A.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder.

 

19



--------------------------------------------------------------------------------

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(signature page follows)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, PETROLEUM DEVELOPMENT CORPORATION By:   /s/ Steven Williams  
Name: Steven Williams   Title:   Chief Executive Officer

Accepted and Agreed to:

Morgan Stanley & Co. Incorporated

J.P. Morgan Securities Inc.

Acting severally on behalf of themselves and the

    several Initial Purchasers named in the

    Purchase Agreement.

 

By:   Morgan Stanley & Co. Incorporated By:   /s/ William Graham  

Name: William Graham

Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF FILING OF A/B EXCHANGE OFFER REGISTRATION STATEMENT

 

To: Morgan Stanley & Co. Incorporated

   One New York Plaza

   New York, New York 10004

   Attention: Corporate Actions

   Fax: (718) 233-2073

 

   J.P. Morgan Securities Inc.

   270 Park Avenue

   New York, New York 10017

   Attention: Lawrence Landry

   Fax: (212) 270-1063

 

   BNP Paribas Securities Corp.

   787 Seventh Avenue

   New York, New York 10019

   Attention: Paul Brown, High Yield Capital Markets

   Fax: (212) 471-2868

 

   Wachovia Capital Markets, LLC

   One Wachovia Center

   301 South College Street

   Charlotte, North Carolina 28288

   Attention: Bill Lovett, High Yield Syndicate

   Fax: (704) 383-0550

 

From:  Petroleum Development Corporation

             12% Senior Notes due 2018

Date:                     , 20[    ]

For your information only (NO ACTION REQUIRED):

Today,                     , 20[    ], we filed [an A/B Exchange Registration
Statement] [a Shelf Registration Statement] with the Securities and Exchange
Commission. We currently expect this registration statement to be declared
effective within [    ] business days of the date hereof.